                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Mikayh T. Salters d/b/a Absolute )
 Response Xpress,                    )
                                     )               Civil Action No. 8:21-cv-01595-TMC
                      Plaintiff,     )
                                     )                              ORDER
 vs.                                 )
                                     )
 Greenwood County Circuit Court, 8th )
 Judicial Circuit Court,             )
                                     )
                      Defendant.     )
 _________________________________)

       Plaintiff Mikayh T. Salters (“Plaintiff”) brings this action against the Greenwood County

Circuit Court of the 8th Judicial Circuit of South Carolina (the “State Court”). (ECF No. 1). In

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this

matter was referred to a magistrate judge for pretrial handling. Now before the court is the

magistrate judge’s Report and Recommendation (“Report”), recommending the court summarily

dismiss this action without issuance and service of process. (ECF No. 8). Plaintiff filed objections

to the Report. (ECF No. 14). Accordingly, this matter is now ripe for review.

                                        BACKGROUND

       In the Report, the magistrate judge sets forth the relevant facts and legal standards, which

are incorporated herein by reference. (ECF No. 8 at 1–3). Briefly, Plaintiff seeks “to rectify the

errors and reckless mistakes that [were] made in [his] past case under the [State Court] system.”

(ECF No. 1 at 5). Specifically, Plaintiff asserts that the State Court engaged in grossly negligent

judicial conduct by failing to grant default judgment in favor of Plaintiff in his action before the




                                                 1
State Court, case number 2012-cp-24-00928 (the “State Court Action”). 1 Id. at 5, 7. For relief,

Plaintiff asks the court to adjudicate his underlying claims in the State Court Action and to grant

him an order for default judgment, awarding Plaintiff damages in the amount of $287,500.00. See

id. at 5.

                                         STANDARD OF REVIEW

         The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).

“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word


1
 The court takes judicial notice of Plaintiff’s State Court Action. See, e.g., Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d
176, 180 (4th Cir. 2009) (noting that courts “may properly take judicial notice of matters of public record”); Colonial
Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (noting “the most frequent use of judicial notice is in
noticing the content of court records” (internal quotation marks omitted)).


                                                           2
for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . do not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

                                          DISCUSSION

       In her Report, the magistrate judge recommends that the court dismiss Plaintiff’s complaint

without issuance and service of process. See (ECF No. 8). First, the magistrate judge noted that

the only basis for federal jurisdiction set forth in Plaintiff’s Complaint are the alleged violations

of Federal Rules of Civil Procedure 55(a) and 55(b)(1). Id. at 4; see also (ECF No. 1 at 3). The

magistrate judge then properly determined that neither Federal Rules of Civil Procedure, nor any

alleged violation thereof, are sufficient to support federal question jurisdiction. (ECF No. 8 at 4

(citing Pineville Real Estate Operation Corp. v. Michael, 32 F.3d 88, 90 (4th Cir. 1994)). Thus,

the magistrate judge concluded that this court lacks subject matter jurisdiction because Plaintiff

has failed to state a federal cause of action pursuant to 28 U.S.C. § 1331. Id. The magistrate judge

further concluded that the Rooker-Feldman doctrine bars Plaintiff’s claims and precludes this court

from reviewing or substituting its judgment in the State Court Action. Id. at 5–7. Finally, the

magistrate judge found that the defendant in this case is entitled to judicial immunity. Id. at 7–8.

Specifically, the Report notes that “Plaintiff’s claim is actually against the state court judge that

denied his motion” for default judgment in the State Court Action. Id. at 7. Accordingly, the




                                                 3
magistrate judge concluded that, “because all of the alleged misconduct arose out of a judicial

action, judicial immunity squarely applies and should bar this lawsuit against any state judge.” Id.

at 7–8. Therefore, the magistrate judge recommended this action be summarily dismissed. Id. at

8.

       On June 21, 2021, Plaintiff filed objections to the magistrate judge’s Report. (ECF No.

14). Plaintiff’s only specific objection to the Report—his fourth objection—asserts that the

magistrate judge erred in concluding that the State Court is entitled to immunity. Id. at 2–3. In

particular, Plaintiff asserts that his “complaint is not targeting relief against the presiding [State

Court] judge[,]” but rather seeks “to unveil the [State Court’s] errors in [his State Court Action]

and enforce the proper corrections specified in [his] request for relief.” Id. at 2. Plaintiff then

contradicts himself, however, by recognizing that his Complaint may “implicate[] the decisions

made by individual judge(s)[,]” and requesting that this court “make all reasonable considerations

to determine liability for relief from whatever parties[.]” Id. at 2–3. As the magistrate judge

correctly found, and Plaintiff appears to concede, the claims raised for failure to enter default

judgment in the State Court Action are properly raised against the presiding State Court judges, all

of whom are entitled to absolute judicial immunity with respect to Plaintiff’s claims. Accordingly,

this objection is overruled.

       The remainder of Plaintiff’s objections simply state Plaintiff’s disagreement with the

Report or summarize Plaintiff’s allegations in the Complaint which the magistrate judge already

fully considered. See generally id. However, it is well-settled in this Circuit that “objections

which “merely express disagreement with the magistrate judge’s Report . . . in lieu of any actual

argument or specific assertion of error in the magistrate judge’s findings” do not constitute specific

objections requiring de novo review by this court. Lowdermilk v. LaManna, Civ. A. No. 8:07-




                                                  4
2944-GRA, 2009 WL 2601470, at *2 (D.S.C. Aug. 21, 2009); see also Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982) (noting that de novo review is not required where a party makes

only general and conclusory objections that do not direct the court to a specific error in the Report).

Additionally, objections which restate allegations and arguments already presented to and ruled

on by the magistrate judge or the court do not constitute specific objections. See, e.g., Howard v.

Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not find specific objections

where parties ‘merely restate word for word or rehash the same arguments presented in their

[earlier] filings’”); Ashworth v. Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at

*1 (D.S.C. March 19, 2012) (noting that objections which were “merely almost verbatim

restatements of arguments made in his response in opposition to Respondent’s Motion for

Summary Judgment . . . do not alert the court to matters which were erroneously considered by the

Magistrate Judge”). Thus, these objections fail to identify any factual errors or errors in the

magistrate judge’s analysis and do not constitute specific objections to the Report. Accordingly,

the remainder of the Report and the magistrate judge’s recommendations are reviewed only for

clear error and the court need not provide any explanation for adopting the magistrate judge’s

recommendations. Camby, 718 F.2d at 199–200; Dunlap, 288 F. Supp. 3d at 662.

       Having carefully and thoroughly reviewed the Report, the record, and Plaintiff’s

objections, the court agrees with the magistrate judge’s conclusions that the court lacks subject

matter jurisdiction over this case pursuant to 28 U.S.C. § 1331 and the Rooker-Feldman doctrine,

and that the State Court and the presiding judge(s) in the State Court Action are entitled to absolute

immunity from suit as to Plaintiff’s claims. See (ECF No. 8). Thus, the court finds no reason to

deviate from the Report’s recommended disposition and ADOPTS the magistrate judge’s Report,




                                                  5
id., and incorporates it herein. Accordingly, this action is DISMISSED without issuance and

service of process.

       IT IS SO ORDERED.

                                                    s/Timothy M. Cain
                                                    United States District Judge
Anderson, South Carolina
June 30, 2021

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                6
